DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1-12 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 May 2022 has been entered.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-grant Publication 2015/0308115 to Guhde et al. cited in previous Office action (herein Guhde).
Regarding claim 1, Guhde teaches a thermoplastic-based building product comprising at least one thermoplastic-based support layer corresponding to the layers of poly(vinyl chloride) (herein PVC) sheet and reinforcing flexing layer corresponding to the at least one layer of CRFTP tape of polyethylene terephthalate glycol (herein PETG) (abstract).  Guhde teaches that the thermoplastic-based support layer can be PVC (paragraph 0023) that includes fiber reinforcement (paragraph 0024) and have a thickness of from about 10 to about 490 mils, about 0.254 to about 12.4 mm (paragraph 0027) which overlaps the range recited in instant claim 1.  Guhde also teaches that the reinforcing flexing layer can be a tape containing unidirectional continuous fibers embedded in a binder such as PETG (paragraph 0030) and have a thickness of about 10 to about 30 mils, about 0.254 to about 0.762 mm (paragraph 0038) which overlaps the range recited in instant claim 1.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).  Guhde teaches that the laminate can contain thermoplastic-based support layers between which are multiple reinforcing flexing layers either bonded together or being spaced apart by more thermoplastic-based support layers (paragraph 0035).  Examiner notes that teaching contemplates laminates that meets the limitations of structures (a)-(d) recited in the instant claims.  Guhde teaches that the reinforcing flexing layers can be oriented at 0 or 90 degrees (paragraph 0035).  While Guhde is silent as to the orientation of the thermoplastic-based support layers, it would be obvious to one of ordinary skill in the art to apply the teachings of Guhde regarding the orientation of the fiber-containing reinforcing flexing layers to the fiber-containing thermoplastic-based support layers because it would be applying a known technique to a known device to yield predictable results.  See MPEP 2143(I)(D).
Regarding the relative orientation of the thermoplastic-based support layers, given the limited number of configurations possible with orientations at 0 or 90 degrees, it would be obvious to one of ordinary skill in the art to arrive at the claimed configurations because it amounts to choosing from a finite number of identified, predictable solutions with a reasonably expectation of success.  See MPEP 2143(I)(E).
Regarding claim 2, Guhde teaches all the limitations of claim 1 as discussed above.
As discussed above, Guhde teaches a laminate that can have multiple thermoplastic-based support layers interspersed between and around multiple reinforcing flexing layers and that those layers can have the thicknesses recited in instant claim 2.  Guhde also teaches or renders obvious the orientations of the various layers recited in instant claim 2.  While Guhde is silent as to the direction in which tensile testing is performed, the method in which the laminate is tested does not limit the structure of the laminate itself.
Regarding claim 3, Guhde teaches all the limitations of claim 1 as discussed above.
Guhde teaches that the thermoplastic-based support layers can be PVC (paragraph 0023) which meets the limitations of being either a polyvinyl chloride homopolymer or a vinyl chloride copolymer.
Regarding claim 4, Guhde teaches all the limitations of claim 3 as discussed above.
Guhde teaches that the thermoplastic-based support layers can contain additives such as “mineral fillers such as talc, calcium carbonate, and the like; an impact modifier, such as acrylic,  methacrylate-styrene-butadiene, chlorinated polyethylene based polymers; a bonding agent; a lubricant; a plasticizer; a stabilizer; an anti-oxidant; an ultra-violet absorber; a dye, a colorant; a pigment; cellulose filler such as cellulose or natural fibers, wood flour, and paper byproducts; a coupling agent; a surfactant, a compatibilizer, an acid scavenger, and the like” (paragraph 0025).  
Regarding claim 5, Guhde teaches all the limitations of claim 1 as discussed above.
Guhde teaches that the fibers in the reinforcing flexing layer can be fiberglass (paragraph 0031).  Regarding the fiber diameter, the inventive examples of Guhde use glass fibers having a diameter of 13 µm (paragraphs 0026 and 0062).  While this fiber diameter is associated with the fibers in the thermoplastic-based support layer, it would be obvious to one of ordinary skill in the art to extend those teachings to the glass fibers of the reinforcing flexing layers because it would be applying a known technique to a known device to yield predictable results.  See MPEP 2143(I)(D).
Regarding claim 6, Guhde teaches all the limitations of claim 4 as discussed above.
Guhde teaches that the fibers in the reinforcing flexing layer can be fiberglass (paragraph 0031).  Regarding the fiber diameter, the inventive examples of Guhde use glass fibers having a diameter of 13 µm (paragraphs 0026 and 0062).  While this fiber diameter is associated with the fibers in the thermoplastic-based support layer, it would be obvious to one of ordinary skill in the art to extend those teachings to the glass fibers of the reinforcing flexing layers because it would be applying a known technique to a known device to yield predictable results.  See MPEP 2143(I)(D).
Regarding claim 7, Guhde teaches all the limitations of claim 5 as discussed above.
The inventive examples of Guhde use a PETG tape having 60-70 wt% glass fiber (paragraph 0069).
Regarding claim 8, Guhde teaches all the limitations of claim 6 as discussed above.
The inventive examples of Guhde use a PETG tape having 60-70 wt% glass fiber (paragraph 0069).
Regarding claim 9, Guhde teaches all the limitations of claim 7 as discussed above.
As discussed above, Guhde teaches that the reinforcing flexing layer has a thickness of about 10 to about 30 mils, about 0.254 to about 0.762 mm (paragraph 0038) which overlaps the range recited in instant claim 9.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claim 10, Guhde teaches all the limitations of claim 8 as discussed above.
As discussed above, Guhde teaches that the reinforcing flexing layer has a thickness of about 10 to about 30 mils, about 0.254 to about 0.762 mm (paragraph 0038) which overlaps the range recited in instant claim 10.  It has been held that obviousness exists where the claimed ranges overlap or lie inside ranges disclosed by the prior art. MPEP 2144.05 (I).
Regarding claims 11-12, Guhde teaches all the limitations of claim 1 as discussed above.
As discussed above, Guhde teaches that the reinforcing flexing layers can be oriented at 0 or 90 degrees (paragraph 0035).  While Guhde is silent as to the orientation of the thermoplastic-based support layers, it would be obvious to one of ordinary skill in the art to apply the teachings of Guhde regarding the orientation of the fiber-containing reinforcing flexing layers to the fiber-containing thermoplastic-based support layers because it would be applying a known technique to a known device to yield predictable results.  See MPEP 2143(I)(D).
Response to Amendment
In view of Applicant’s amendments filed 16 May 2022, previous rejections under 35 U.S.C. 103 have been updated.
Applicant's arguments filed 16 May 2022 have been fully considered but they are not persuasive. 
Applicant argues that Guhde the reinforcing flexing layers are embedded in thermoplastic-based support layers, and therefore, Guhde does not teach the claimed laminate while citing comparative example 8 of Guhde as evidence that Guhde does not teach a laminate (Remarks, pages 6-7).  Comparative example 8 and paragraph 0019 of Guhde relate to merely adhering a reinforcing flexing layer to the outside of a premade building product.  This does not demonstrate that Guhde does not teach a laminate, only that Guhde does not teach adhering a fiber-reinforced layer to a premade building product.  Guhde explicitly teaches a laminate (paragraph 0035) wherein the layers can be coextruded, bonded, or adhered (paragraph 0036) including via compression molding (paragraph 0054).  The instant specification discloses that the claimed laminate can be formed via compression molding (paragraph 00064) or coextrusion (paragraph 00065).  Because the laminate of Guhde and the claimed laminate are made using the same materials using the same processes; one of ordinary skill in the art would reasonably consider them to have the same structure.  Forming the claimed laminate via heated compression molding or coextrusion as disclosed would necessarily result in fiber-reinforced layers being at least partially embedded into a PVC layer because the fiber-reinforced layers would be either pressed into softened PVC during compression molding or be embedded in molten PVC during coextrusion.
Applicant argues that Guhde does not explicitly teach the claimed orientation directions of the various layers (Remarks, page 7).  Applicant is corrected in this regard; however, as discussed in the rejection set forth above the teachings of Guhde render obvious the claimed orientations of the various layers.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY M DAVIS whose telephone number is (571)272-6957. The examiner can normally be reached M-F 7-4:30, off 2nd Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY M DAVIS/Primary Examiner, Art Unit 1783